In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-01-556 CR

____________________


JAKE KNIGHT JONES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 75330




MEMORANDUM OPINION
	Jake Knight Jones pleaded guilty to the first degree felony offense of engaging in
organized criminal activity.  See Tex. Pen. Code Ann. § 71.02(a)(1) (Vernon Supp.
2002).  Following a plea bargain agreement between Jones and the State, the trial court
deferred adjudication of guilt and placed Jones on community supervision for ten years. 
Subsequently, the court found Jones violated the terms of the community supervision order
and sentenced Jones to twenty years of confinement in the Texas Department of Criminal
Justice, Institutional Division. 
	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967);
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On March 21, 2002, Jones was
given an extension of time in which to file a pro se brief. We received no response from
the appellant.  Because the appeal involves the application of well-settled principles of law,
we deliver this memorandum opinion.   See Tex. R. App. P. 47.1.
	The notice of appeal filed by Jones failed to invoke our appellate jurisdiction to
review issues relating to his conviction.  White v. State, 61 S.W.3d 424, 428-29 (Tex.
Crim. App. 2001). (1)  Although a general notice of appeal invokes our jurisdiction to
consider issues relating to the process by which Jones was punished, no error relating to
punishment was preserved. Vidaurri v. State, 49 S.W.3d 880, 883, 885 (Tex. Crim. App.
2001). 
 We have reviewed the clerk's record and the reporter's record, and find no arguable
error requiring us to order appointment of new counsel.  Compare Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991). The judgment is affirmed.
	AFFIRMED.
								PER CURIAM

Submitted on June 26, 2002
Opinion Delivered July 10, 2002
Do Not Publish

Before Walker, C.J., Burgess and Gaultney, JJ.
1.   In a plea-bargained, felony case, the notice of appeal must specify that the appeal
is for a jurisdictional defect, specify that the substance of the appeal was raised by written
motion and ruled on before trial, or state the trial court granted permission to appeal.  Tex.
R. App. P. 25.2(b)(3).